STATE OF VERMONT
SUPERIOR COURT                                               ENVIRONMENTAL DIVISION
Vermont Unit                                                    Docket No. 97-7-14 Vtec


Tilton Variance Application                                  JUDGMENT ORDER



       This matter concerns property and structures on Maidstone Lake Road in the Town of
Maidstone, Vermont (the Property) and the application by Larry and Deborah Tilton (the
Tiltons) for a variance to allow construction of a roof over an existing porch located partially
within the required 25-foot setback from Maidstone Lake. The Tiltons timely appealed the
Town of Maidstone Zoning Board of Adjustment’s (ZBA) decision dated June 5, 2014 denying
their application. The Tiltons subsequently moved for summary judgment in their favor on all
seven Questions filed in the Statement of Questions.
       In a Decision on Motion issued June 24, 2015, the Court concluded that Question 3, 5, 6,
and 7 raise issues outside this Court’s jurisdiction. For this reason, Questions 3, 5, 6, and 7 were
dismissed. Also in the June 24, 2015 Decision, the Court provided notice of our intent to grant
summary judgment as to Question 1, 2, and 4 in favor of the Town of Maidstone pursuant to
V.R.C.P. 56(f)(1). The Court reasoned that a variance is not necessary to enable the reasonable
use of the property; that the hardship has been created by the Tiltons; that further expansion
of a nonconforming structure within the setback alters the essential character of the
neighborhood by increasing the degree of noncompliance with the Bylaws; and that the Tiltons
could achieve their development goals without violating the setback.
       Neither the Tiltons nor the Town of Maidstone responded to this intended action within
the 15 days the Court provided for the parties to do so. For reasons stated in greater detail in
the June 24, 2015 Decision, the Court therefore concludes that the Tiltons are not entitled to a
variance under 24 V.S.A. § 4469(a) as a matter of law, and summary judgment is GRANTED in
favor of the Town of Maidstone. Questions 1, 2, and 4 are therefore resolved against the
Tiltons, and the Tilton’s application for a variance is DENIED. This resolves the matter now
before the Court.
       Electronically signed on July 17, 2015 at 01:47 PM pursuant to V.R.E.F. 7(d).




_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




                                               2